Citation Nr: 1425981	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.  He died in June 2010.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 Department of Veterans Affairs (VA) Regional Office (RO) decision denying the claim for accrued benefits.

In March 2013, the appellant presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  In July 2002, the Veteran was awarded special monthly pension (SMP) based on the need for aid and attendance, effective October 30, 2000. 

2.  The RO stopped payment of SMP on March 1, 2010, based on a finding that the Veteran had not submitted an Eligibility Verification Form (EVR). 

3. The Veteran died in June 2010 without a spouse.  Following her father's death, the appellant submitted an application for accrued benefits owed to the Veteran based upon these stopped SMP payments. 

4.  At the time of her father's death, the appellant was not a dependent child. 

CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits. 38 U.S.C.A. §§ 101, 503, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance that VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied. There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129   (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (noting that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

As noted above, the appellant presented testimony in a hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 
§ 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the March 2013 hearing before the Board.  The appellant has not asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has she identified any prejudice in the conducting of the Board hearing.  As such, no further action is required pursuant to the VCAA. 

Analysis

The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d) (4). 

Upon the death of a veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a) (2); 38 C.F.R. § 3.1000(a) (1). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is a legitimate child who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57. 

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4) (A) (West 2002), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").  Subsection (a)(5) provides:  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a) (5). 

The record indicates that the RO awarded the Veteran SMP based on a need for aid and attendance in a July 2002 rating decision.  The Veteran's monthly payments of SMP were stopped as of March 2010 because the Veteran failed to submit an EVR.  The Veteran faxed a signed EVR to the RO on May 17, 2010.  Before the RO could process the Veteran's completed EVR form, the Veteran had passed away.  

The Veteran died without a spouse.  The appellant is the Veteran's surviving child.  In essence, the appellant argues that she is entitled to accrued benefits for the stopped SMP payments between March and June 2010.  She asserts that as the Veteran's power of attorney, she did not fill out the EVR form earlier because she never received it.  

The Board understands the appellant's position, and recognizes the cogency of her arguments.  However, without discussing the merits of whether the Veteran was entitled to VA benefit payments prior to his death, the fact nevertheless remains that the appellant has no legal entitlement to accrued benefits as a matter of law, as she is not an eligible payee under 38 U.S.C.A. § 5121(a).  Indeed, the evidence of record shows that although the appellant is the child of the Veteran, she is not a "child" as defined in 38 C.F.R. § 3.1000(d) (2) and 38 C.F.R.§ 3.57.  There is no evidence that the appellant is a dependent child of the Veteran under the age of 18; or before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. §§ 3.57, 3.1000(d) (2).  Rather, the evidence demonstrates that the appellant is over 50 years of age, is no longer a dependent of the Veteran, and was not a dependent at the time of the Veteran's death.  Furthermore, there is no evidence to suggest that the appellant was permanently incapable of self-support prior to reaching the age of 18 years. 

The only avenue by which the appellant could receive payment would be to show that she bore the expense of last sickness and burial.  See supra 38 U.S.C.A. 
§ 5121(a) (5).  However, the appellant does not contend, nor does the evidence reflect, that she bore these expenses.  She testified that there were no burial expenses as the Veteran had pre-paid those expenses many years before, and there were no medical expenses.  Instead, she has indicated that she covered the Veteran's housing and expenses for the several months his SMP payments were stopped.  She expressed that she wanted reimbursement for those expenses.  As living expenses are not covered expenses, the appellant is not eligible to receive payments for the Veteran's expenses which she paid prior to his death.  

The Board accordingly finds that there is no legal basis for entitlement to accrued benefits, in the form of a stopped monthly SMP award in 2010.  The appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000.  In a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  The Board is bound by the law in its decisions and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994). 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to accrued benefits is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


